Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of the Claims
Claims 11, 14, and 17 have been amended. Claims 11-17 are pending.

Response to Arguments
Applicant’s arguments, see pg. 16 of 25 (automatically opening the locker), filed 02/16/2021, with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant's arguments filed 02/16/2021 regarding the 35 U.S.C. 103 rejection has been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to teach or suggest a method that includes "... identifying, by the one or more processors, a plurality of available lockers at the locker bank, wherein each available locker comprises one not currently storing a parcel…” and “…determining, by the one or more identifying, by the one or more processors, a plurality of available lockers at the locker bank, wherein each available locker comprises one not currently storing a parcel. Further, Peynet also discloses in ¶0042 a luminous or audio indication based on predefined preferences such as the closest position available to the delivery agent, and therefore also discloses determining, by the one or more processors, based on the physical location of the mobile computing device, which of the plurality of available lockers is a closest available locker to the physical location of the mobile computing device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB2528818) in view of Shin (2017/0148243) further in view of Peynet (2017/0143145).

Claim 11: A computer-implemented method of facilitating delivery of a first parcel to a locker bank comprising a plurality of lockers and a locker bank computer using a mobile computing device, the method comprising: (Smith ‘818 pg. 1 In. 21-27 disclosing an item locker arrangement comprising a locker and portable control device (PCD); a request function to return an item (deliver); Fig. 1 disclosing a plurality of lockers)
 determining, by one or more processors, whether one or more wireless communication initiation conditions have been met; (Smith ‘818 pg. 3, In. 14-19 disclosing the PCD (portable control device) having communications capability with a transceiver in a locker; the spatial link has predetermined range so that the PCD and user must be within a particular distance of the locker for release or return of an item (communication conditions); pg. 3, In. 25-27 disclosing when the PCD moves within range a handshake procedure takes place with at least some ID/selection of the locker and/or PCD)
at least partially in response to determining that the one or more wireless communication initiation conditions have been met, initiating, by the one or more Page 7 of 25Application No.: 15/252,629Attorney Docket No. IPP201537921/258244 Response Filed: 02/16/2021 Reply to Office Action of: 11/13/2020 processors, a direct wireless communication channel between the mobile computing device and the locker bank computer associated with the locker bank; (Smith ‘818 pg. 3, In. 25-27 disclosing when the PCD moves within range a handshake procedure takes place with at least some ID/selection of the locker and/or PCD; pg. 3, In. 14-19 disclosing the PCD (portable control device) having communications capability with a transceiver in a locker); pg. 7, Ln. 15-19 disclosing the locker being under the control of a processor)
receiving, by the one or more processors, a request to deliver the first parcel to the locker bank from the mobile computing device via the direct wireless communication channel; (Smith ‘818 pg. 3, 29-30 -pg. 4, Ln, 1 disclosing with the spatial communication link in place a number of functions can be performed through the link with control by the PCD and item return (delivery) facilitated by the locker; pg. 5, Ln. 12-23 disclosing user providing ID via an electronic identifier 

While Smith ‘818 discloses determining if the mobile device is within communication range of the lockers, Smith ‘818 does not explicitly disclose determining, by the one or more processors, a physical location of the mobile computing device relative to each of the plurality of lockers of the locker bank. Shin does:
in response to receiving the request to deliver the first parcel, determining, by the one or more processors, a physical location of the mobile computing device relative to each of the plurality of lockers of the locker bank; (Shin ¶0803 disclosing the beacon acquiring the signal from the terminal and the user access authority determination unit identifying a target door on the basis of the estimated position of the terminal; when the beacon receives the signal from the terminal in plurality, the user access authority determination unit estimates a reception angle on the basis of signals received from a plurality of beacons and may estimate a distance between each of the beacons and the terminal according to the estimated reception angle; the unit may select a beacon located closest to the terminal and may set a door corresponding to the selected beacon as a target 
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include receiving the request to deliver the first parcel determining a physical location of the mobile computing device as taught by Shin in the system of Smith ‘818, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Smith ‘818 discloses a plurality of lockers in locker system for removing or returning an item, but does not explicitly disclose identifying, by the one or more processors, a plurality of available lockers at the locker bank, wherein each available locker comprises one not currently storing a parcel. Peynet does:
identifying, by the one or more processors, a plurality of available lockers at the locker bank, wherein each available locker comprises one not currently storing a parcel; (Peynet ¶0020 disclosing checking with a processing module and a weight or presence detector located in sides the compartment whether the locker is empty; ¶0043 disclosing a detector located inside the compartment to determine whether the compartment is empty or not) 
It would have been obvious to one of ordinary skill in the art at the effective filing date of

 
While Smith ’818 discloses determining a physical location of the mobile computing
device, Smith ‘818 does not explicitly disclose determining which of the plurality of
lockers is a closest locker to the physical location of the mobile computing device.
Peynet does:
determining, by the one or more processors, based on the physical location of the mobile computing device, which of the plurality of available lockers is a closest available locker to the physical location of the mobile computing device; (Peynet ¶0042 disclosing a luminous or audio indication based on predefined preferences such as the closest position available to the delivery agent; ¶0043 disclosing a detector located inside the compartment to determine whether the compartment is empty or not (available) at any time)
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include determining which of the plurality available of lockers is a closest available locker to the physical location of the mobile computing device as taught by Peynet in the system of Smith in view of Shin, since the claimed invention is 

Smith as modified above discloses the following limitation:
and automatically opening, by the one or more processors, the closest available locker to provide access to a storage space within the closest available locker, (Smith ‘818 Fig. 3 disclosing the locker opening (35) and pg. 6, Ln. 5-7 disclosing the locker opening if the user is authorized by the ID process)
regarding the locker being the “closest locker” see above limitation combining Peynet in the system of Smith ‘818.
wherein the plurality of lockers are individually accessible and are coupled together at a locker bank location. (Smith ‘818 Fig. 1 disclosing the lockers being individual lockers and couples together in a locker bank)

Claim 12: The computer-implemented method of claim 11, wherein: 
the one or more wireless communication initiation conditions comprise a condition that the mobile computing device is within a range of an available wireless access point associated with the locker bank computer; (Smith ‘818 pg. 3, In. 14-19 disclosing the PCD (portable control device) having communications capability with a transceiver in a locker; the spatial link has predetermined range so that the PCD and user must be within a particular distance of the locker for release or return of an item (communication conditions); pg. 3, In. 25-27 
and the method further comprises: Page 8 of 29Application No. 15/252,629Attorney Docket No. IPP201537921/258244 Response Filed: 07/06/2020 Reply to Final Office Action of: 03/05/2020 providing, by the one or more processors, a software application for installation on the mobile computing device, the software application causing the mobile computing device to actively search for the wireless access point; (Smith ‘818 pg. 3, In. 5-9 disclosing the PDA devices have apps to allow effectively personal secure transportation of entry keys to remote lockers in a locker arrangement; the specific software for a particular locker can be downloaded through the internet or a secure communications path; pg. 4, In. 29-30-pg. 5, In. 1-5 disclosing communications linkage of the locker arrangement the PCD communications links to the locker controller wirelessly (and locker to PCD) via an intermediate device such as a wireless access point)
determining, by the one or more processors, that the mobile computing device, using the software application, has detected the wireless access point; and determining whether the one or more wireless communication initiation conditions have been met comprises determining that the one or more wireless communication initiation conditions have been met in response to determining that the mobile computing device has detected the wireless access point. (Smith ‘818 pg. 3, Ln. 25-27 disclosing when the PCD moves within a predetermined 

Claim 16: The computer-implemented method of claim 11, wherein: the one or more wireless communication initiation conditions comprise a condition requiring authentication of the mobile computing device; (Smith ‘818 pg. 5, Ln. 20-23 disclosing that the locker determines from the request to return an item to a locker (from the PCD) whether the specific user determined through the identification stage is authorized to perform the desire action)
and Page 10 of 29Application No. 15/252,629Attorney Docket No. IPP201537921/258244 Response Filed: 07/06/2020 Reply to Final Office Action of: 03/05/2020 the method further comprises authenticating, by the one or more processors, the mobile computing device using a software token stored on the mobile computing device. (Smith ‘818 pg. 9, Ln. 22-25 disclosing the PCD is an identifier that triggers the locker to release or allow an item to be returned; the identifier ensures that responsibility it transferred and logged In the locker as well as centrally by a real token such as an RFID tag; pg. 5, Ln. 12-14 disclosing user provides identification which may be personal information such as a PIN or fingerprint or an electronic identifier such as PCD)

13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB2528818) in view of Shin (2017/0148243) further in view of Peynet (2017/0143145) further in view of Nitu (2015/0356801) further in view of Minter (2017/0148059).

Claim 13: The computer-implemented method of claim 11, wherein: 
the one or more wireless communication initiation conditions comprise a condition that the mobile computing device is within a particular distance of the locker bank; (Smith ‘818 pg. 3, Ln. 16-19 disclosing the spatial communications link has predetermined range so that the PCD and user must be within a particular distance of the locker to be operable for release or return of an item)
While Smith ‘818 discloses retrieving item information in the locker, Smith in view of
Shin further in view of Peynet does not explicitly disclose retrieving locker bank
location data associated with the locker bank. Nitu does:
and the method further comprises: retrieving, by the one or more processors, locker bank location data associated with the locker bank; (Nitu ¶0035 disclosing the mobile kiosk allowing the smart locker to communicate status updates including physical location (geographic location and/or position within a locker bank)
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include retrieving locker bank location data associated with the locker bank as taught by Nitu in the system of Smith ‘818 in view of Shin further in view of Peynet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
While Smith ‘818 discloses detecting the location of the mobile device, Smith ‘818 in view of Shin further in view of Peynet further in view of Nitu does not explicitly disclose monitoring a GPS location of the mobile computing device. Minter does:
monitoring, by the one or more processors, a GPS location of the mobile computing device; (Minter ¶0054 disclosing a smartphone having software that reports GPS positions to the system management processor)
and determining that the mobile computing device is within the particular distance of the locker bank by comparing the locker bank location data with the GPS location of the mobile computing device. (Minter ¶0054 disclosing a smartphone having software that reports GPS positions to the system management processor and the system management processor may then compare the reported GPS positions with known locker bank sites and determine that the smartphone is within short range of the locker bank site)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include monitoring a GPS location of the mobile computing device; and determining that the mobile computing device is within the particular distance of the locker bank by comparing the locker bank location data with the GPS location of the mobile computing device as taught by Minter in the system of Smith ‘818 in view of Shin further in view of Peynet further in view of Nitu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB2528818) in view of Shin (2017/0148243) further in view of Peynet (2017/0143145) further in view of Baldasare (2017/0150304).

Claim 14: The computer-implemented method of claim 11, wherein: 
While Smith ‘818 discloses using Wi-Fi and Bluetooth to determine proximity of the mobile device to the locker, Smith in view of Shin further in view of Peynet does not explicitly disclose that the locker bank computer is operatively coupled to at least three wireless radio antennas. Baldasare does:
the locker bank computer is operatively coupled to at least three wireless radio antennas; (Baldasare ¶0050 disclosing antennas may be placed atop, behind or alongside in physical association with a cabinet; multiple different antennas may be used for communication purposes)
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include the locker bank computer is operatively coupled to at least three
wireless radio antennas as taught by Baldasare in the system of Smith ‘818 in view of
Shin further in view of Peynet since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
While Smith ‘818 discloses using Wi-Fi and Bluetooth to determine proximity of the mobile device to the locker for a handshake procedure to take place, Smith ‘818 does not explicitly disclose determining which of the plurality of lockers is the closest locker to the physical location of the mobile computing device comprises determining a relative location of the mobile computing device and the locker bank based on a wireless connection between the mobile computing device and the at least three wireless radio antennas.
Baldasare does:
and determining which of the plurality of lockers is the closest locker to the physical location of the mobile computing device comprises determining a relative location of the mobile computing device and the locker bank based on a wireless connection between the mobile computing device and the at least three wireless radio antennas. (Baldasare ¶0027 disclosing the user may be provided with location information or the respective one or more charging stations nearest to the mobile device; ¶0040 disclosing the charging unit such as a charging “locker"; ¶0036 disclosing GPS satellites or other mobile device locating technologies such as triangulation (which necessarily uses three antennas) operate to determine a location of the mobile device; ¶0037 also discloses location may be obtained via trilateration)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining which of the plurality of lockers is the closest locker 

Claim 15: The computer-implemented method of claim 14, wherein the wireless connection comprises one of: WIFI; Bluetooth; ZigBee; Beacon technology; and Near-Field Communication. (Smith ‘818 pg. 3, In. 23-25 disclosing the link is normally a wireless link and may be Bluetooth)

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB2528818) in view of Shin (2017/0148243) further in view of Peynet (2017/0143145) further in view of Smith (2015/0230055) further in view of Thomas (WO 2005/072328) further in view of Motoyama (2016/0027261).

Claim 17: The computer-implemented method of claim 11, 
While Smith in view of Peynet discloses determining based on the physical location of the mobile computing device, which of the plurality of available lockers is a closest locker to the physical location of the mobile computing device, the combination does not 
wherein the physical location of the mobile computing device comprises a vertical component and a horizontal component, (Smith ‘055 ¶0135 disclosing location determination solutions for mobile handset that utilize horizontal data and vertical data ¶0136 disclosing estimated distance applied to the horizontal component and vertical component of the reporting mobile device and altitude)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include wherein the physical location of the mobile computing device comprises a vertical component and a horizontal component as taught by Smith ‘055 in the system of Smith ‘818 in view of Shin further in view of Peynet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Smith discloses item delivery and removal from to/from a locker, Smith does not explicitly disclose that the first parcel comprises a parcel assigned for delivery to a designated consignee via routing through a logistics network, and wherein the closest locker is further determined to have adequate space for the first parcel. Thomas does:
and wherein the first parcel comprises a parcel assigned for delivery to a designated consignee via routing through a logistics network, (Thomas Abstract disclosing a route-based delivery of orders or packages from a vendor to one or 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the first parcel comprises a parcel assigned for delivery to a designated consignee via routing through a logistics network as taught by Thomas in the system of Smith ‘818 in view of Shin further in view of Peynet further in view of Smith ‘055, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Smith discloses item delivery and removal from to/from a locker, Smith does not explicitly disclose that the closest locker is further determined to have adequate space for the first parcel. Motoyama does:

and wherein the closest available locker is further determined to have adequate space for the first parcel. (Motoyama ¶0168 disclosing then searching for the best fit locker which includes determining measurements of the lockers and finding the best match between measurements of the package and measurements of the lockers; ¶0171 disclosing the locker manager executing an optimization app that determines the locker that is the best fit locker for the package)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the first parcel comprises a parcel assigned for delivery to a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628




/GEORGE CHEN/Primary Examiner, Art Unit 3628